     Case: 5:19-mc-00095-CAB Doc #: 2 Filed: 07/30/19 1 of 5. PageID #: 77




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



     FIRSTENERGY SOLUTIONS CORP.,  )                    CASE NO. 5:19MC95
                                   )                    BANKRUPTCY CASE NO. 18-50757
                   Plaintiff,      )
                                   )                    JUDGE CHRISTOPHER A. BOYKO
              vs.                  )
                                   )
     BLUESTONE ENERGY SALES CORP., )                    OPINION AND ORDER
                                   )
                   Defendant.      )


     CHRISTOPHER A. BOYKO, J.:

            This matter comes before the Court upon the Motion (ECF DKT #1) of Defendant

     Bluestone Energy Sales Corp. for Withdrawal of Bankruptcy Reference of the Adversary

     Proceeding (18-5100) filed by Plaintiff FirstEnergy Solutions Corp. For the following

     reasons, the Motion is denied and the captioned Miscellaneous Case is terminated and

     removed from the Court’s active docket.

                                      I. BACKGROUND

            On October 10, 2016, Bluestone and FirstEnergy entered into a Coal Purchase

     Agreement, under which Bluestone agreed to purchase coal and pay for it as the coal was sold

     to third parties. FirstEnergy claims that Bluestone breached the Agreement by failing to make




18-05100-amk   Doc 29     FILED 07/30/19       ENTERED 07/30/19 10:50:54         Page 1 of 5
     Case: 5:19-mc-00095-CAB Doc #: 2 Filed: 07/30/19 2 of 5. PageID #: 78



     the “final payment” by March 7, 2017.

            On March 31, 2018, FirstEnergy filed its Chapter 11 Voluntary Petition in

     Bankruptcy. In December 2018, FirstEnergy commenced this Adversary Proceeding against

     Bluestone, asserting one claim for Turnover of Estate Property under Section 542 of the

     Bankruptcy Code and one claim for Breach of Contract.

            Bluestone moved to dismiss the Turnover Claim. Following briefing and oral

     argument, the Bankruptcy Court denied the Motion to Dismiss.

            Bluestone filed its Answer and then filed for Withdrawal of the Reference of the

     Adversary Proceeding to the United States District Court. The Bankruptcy Court ordered

     discovery to continue while the District Court hears and considers Bluestone’s Motion.

            First, Bluestone insists that the issues raised in the Adversary Proceeding are not core

     proceedings as contemplated by 28 U.S.C. § 157. Second, Bluestone contends that it is

     entitled to a jury trial under the Seventh Amendment of the United States Constitution, it has

     made a jury demand; and does not consent to a jury trial in the Bankruptcy Court. Third,

     Bluestone argues that judicial economy and efficiency favor the immediate transfer of the

     Adversary Proceeding to the District Court, including both the Breach of Contract Claim and

     the Turnover Claim.

                                   II. LAW AND ANALYSIS

     28 U.S.C. § 157

            28 U.S.C. § 157(d) of the Bankruptcy Code authorizes the District Court to

     “withdraw, in whole or in part, any case or proceeding referred under this section, on its own

     motion or on timely motion of any party, for cause shown.” In the absence of a determination


                                                   -2-




18-05100-amk    Doc 29     FILED 07/30/19      ENTERED 07/30/19 10:50:54           Page 2 of 5
     Case: 5:19-mc-00095-CAB Doc #: 2 Filed: 07/30/19 3 of 5. PageID #: 79



     that resolution of a proceeding requires consideration of both Title 11 and other federal law

     regulating organizations or activities that affect interstate commerce, withdrawal of reference

     to the bankruptcy court is discretionary. Id. In the instant matter, neither party has alleged

     any of the factors requiring mandatory withdrawal; therefore, withdrawal of the reference is

     discretionary and dependent upon a showing of cause.

            Neither the Bankruptcy Code nor the Sixth Circuit has defined “cause.” However,

     several courts have formulated a non-exhaustive list of factors for the District Court to

     consider. These factors include: judicial economy; uniformity in bankruptcy administration;

     reducing forum-shopping and confusion; conserving debtor and creditor resources; expediting

     the bankruptcy process; whether jury trial has been requested; and whether the proceeding is

     core or non-core. Corzin v. Harvey (In re Commercial Maint. & Repair, Inc.), No. 5:06-MC-

     46, 2007 WL 2815211 at *1 (N.D.Ohio Sept. 26, 2007). The policy consideration weaving

     through these decisions is that “the ‘cause’ requirement for permissive withdrawal reflects

     congressional intent to have bankruptcy proceedings adjudicated in bankruptcy court unless

     rebutted by a contravening policy.” Holland v. LTV Steel Co., Inc., 288 B.R. 770, 774

     (N.D.Ohio 2002). District courts must be mindful that “withdrawal of a reference is not

     intended to be an ‘escape hatch’ from bankruptcy court into district court” and relief should

     be granted “only in a limited class of proceedings.” Holland, 288 B.R. at 772-73. The

     moving party bears the burden of demonstrating that the reference should be withdrawn. In

     re Commercial Maint. & Repair, 2007 WL 2815211 at *1.

      Core or Non-Core Proceeding

            Pursuant to 28 U.S.C. § 157(b)(3), “[t]he bankruptcy judge shall determine, on the


                                                    -3-




18-05100-amk    Doc 29     FILED 07/30/19       ENTERED 07/30/19 10:50:54            Page 3 of 5
     Case: 5:19-mc-00095-CAB Doc #: 2 Filed: 07/30/19 4 of 5. PageID #: 80



     judge’s own motion or on timely motion of a party, whether a proceeding is a core proceeding

     under this subsection or is a proceeding that is otherwise related to a case under title 11.”

     (Emphasis added). “The question of whether a proceeding is core or non-core is

     appropriately decided by the bankruptcy court, and it is a central question to the

     determination of a motion to withdraw reference.” See 28 U.S.C. §157(b)(3); Messinger v.

     Chubb Group of Ins. Cos., No.1:06mc121, 2007 WL 1466835 at *2 (N.D. Ohio May 16,

     2007).

              The parties do not dispute that the Bankruptcy Court has not yet made a ruling on

     whether this Adversary Proceeding involves core or non-core proceedings. Thus,

     Defendant’s Motion for Withdrawal of Reference is untimely and premature.

              Assuming the proceeding is non-core and Defendant has the right to a jury trial on the

     claims asserted in FirstEnergy’s Complaint, the withdrawal is inappropriate because the

     litigation of the Adversary Proceeding is in its early stages, discovery is ongoing, summary

     judgment has not been filed and the matter is not “trial-ready.” In re Enron Corp., 318 B.R.

     273, 275 (S.D.N.Y. 2004). The Bankruptcy Court is in a superior position since it has been

     dealing with FirstEnergy’s Petition for nearly a year and a half, to manage and handle these

     complex pre-trial proceedings and to ascertain the relationship of the contract claim to the

     ongoing bankruptcy matters.

     Judicial Economy and Uniformity in Bankruptcy Administration

              This Court finds withdrawal of the reference would delay and obstruct, rather than

     expedite, the bankruptcy process. Considerable time, effort and resources would need to be

     marshaled to familiarize the District Court with the issues in this case. On the other hand, the


                                                    -4-




18-05100-amk     Doc 29     FILED 07/30/19      ENTERED 07/30/19 10:50:54            Page 4 of 5
     Case: 5:19-mc-00095-CAB Doc #: 2 Filed: 07/30/19 5 of 5. PageID #: 81



     Bankruptcy Court is fully knowledgeable about the parties and the claims. To institute the

     Adversary Proceeding in District Court would create piece-meal determinations of possibly

     intimately intertwined issues.

            Moreover, if per Bluestone’s assertion, the Turnover Claim and Breach of Contract

     Claim are based upon the same facts and constitute arguably alternative pleadings, the Court

     finds that weighs equally in favor of denying withdrawal of the reference and preventing

     duplicative proceedings.

                                      III. CONCLUSION

            Defendant-Movant Bluestone Energy Sales Corp. has not met its burden of

     demonstrating the reference should be withdrawn. Because the parties never requested, and

     the Bankruptcy Court never determined, whether the Adversary Proceeding is core or non-

     core; because the proceeding is not “trial-ready;” and because the policies of judicial

     economy, uniform bankruptcy administration, and the prevention of forum-shopping and

     confusion militate against withdrawal, the Motion for Withdrawal of Bankruptcy Reference

     (ECF DKT #1) is untimely, premature and therefore, denied. Furthermore, the captioned

     Miscellaneous Case is terminated and removed from the Court’s active docket.

            IT IS SO ORDERED.

            DATE: July 30, 2019


                                           s/Christopher A. Boyko
                                           CHRISTOPHER A. BOYKO
                                           United States District Judge




                                                   -5-




18-05100-amk    Doc 29     FILED 07/30/19       ENTERED 07/30/19 10:50:54           Page 5 of 5
